Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Debra K. McKenzie, M.D.,
Petitioner,
v.
The Inspector General.
Docket No. C-13-594
Decision No. CR2921

Date: September 10, 2013

DECISION

The Inspector General (1.G.) of the Department of Health and Human Services notified
Petitioner, Debra K. McKenzie, M.D., that she was being excluded from participation in
Medicare, Medicaid, and all other federal health care programs for a minimum period of
five years under 42 U.S.C. § 1320a-7(a)(1). For the reasons stated below, I conclude that
the I.G. has a basis for excluding Petitioner from program participation and that the five-
year exclusion is mandated by law.

I. Background

In a February 28, 2013 letter, the I.G. notified Petitioner that she was being excluded
from Medicare, Medicaid, and all federal health care programs for the minimum statutory
period of five years under 42 U.S.C. § 1320a-7(a)(1). IG. Exhibit (Ex.) 1, at 1. The LG.
excluded Petitioner as a result of her conviction “in the Criminal/Circuit Court of Dyer
County, Tennessee, of a criminal offense related to the delivery of an item or service
under the Medicare or a State health care program... .” IG. Ex. 1, at 1. The letter
referenced OI File Number H-12-40574-9. Petitioner timely filed a request for hearing
(RFH) and the Director of the Civil Remedies Division assigned this case to me for
hearing and decision.
On April 17, 2013, I convened a telephonic prehearing conference, the substance of
which is summarized in my April 18, 2013 Order and Schedule for Filing Briefs and
Documentary Evidence (Order). See 42 C.F.R. § 1005.6. Pursuant to the Order, the I.G.
filed a brief (1G. Br.) on May 28, 2013, with I.G. Exs. 1-6. Petitioner filed a response (P.
Br.) on July 8, 2013. Petitioner did not submit any exhibits with her response. The I.G.
filed a reply brief (I.G. Reply) on July 22, 2013. Without objection, I admit I.G. Exs. 1-6
into the record. Additionally, both parties indicated that they did not have any witnesses
to offer and that it was not necessary to hold an in-person hearing in this case. I.G. Br. at
8; P. Br. at 6. Therefore, I issue this decision on the basis of the written record.

II. Issue

The sole issue before me is whether the I.G. has a basis for excluding Petitioner from
participating in Medicare, Medicaid, and all other federal health care programs pursuant
to 42 U.S.C. § 1320a-7(a)(1). See 42 C.F.R. § 1001.2007(a)(1)-(2).

III. Findings of Fact, Conclusions of Law and Analysis!

The Secretary of Health and Human Services must exclude an individual from
participation in any federal health care program if that individual has been convicted of a
criminal offense related to the delivery of an item or service under Medicare or any state
ealth care program. 42 U.S.C. § 1320a-7(a)(1).

A. Petitioner entered a “best interest” guilty plea in a Tennessee court to one
count of TennCare fraud.

Petitioner has been a licensed physician in the state of Tennessee since 2003. P. Br. at 1.
On February 13, 2012, a Dyer County, Tennessee grand jury indicted Petitioner on one
count of TennCare fraud in violation of Tenn. Code Amn. § 71-5-2601. I.G. Ex. 4, at 1
According to the Tennessee Bureau of Investigation, Petitioner “would submit false
billing claims to the State of Tennessee’s Medicaid program known as ‘TennCare.’ These
claims were for services not rendered such as improper examinations, submission of false
PT codes and billing, improper prescribing of controlled substances, upcoding of services
and false charting.” I.G. Ex. 5, at 2.

' My findings of fact and conclusions of law are set forth in italics and bold font.

> The Dyer County, Tennessee grand jury also indicted Petitioner on one count of
distributing a controlled substance in violation of Tenn. Code Ann. § 53-11-401 and one
count of making fraudulent insurance claims in violation of Tenn. Code Ann. § 39-14-
133. 1.G. Ex. 4, at 1. Neither alleged violation is at issue in this case.
On October 2, 2012, Petitioner entered a guilty plea to charges of TennCare fraud in
violation of Tenn. Code Ann. § 71-5-2601. IG. Exs. 2, at 1; 3, at 2. According to
Petitioner’s guilty plea, she engaged in “TennCare Fraud over $10,000” between
February of 2008 and November of 2009. I.G. Ex. 3, at 2. The Criminal/Circuit Court of
Dyer County, Tennessee accepted Petitioner’s plea as a “‘best interest” guilty plea and
deferred further proceedings pursuant to Tenn. Code Ann. § 40-35-313. I.G. Ex. 2, at 1.
The court ordered Petitioner to pay $24,417 to the state of Tennessee/TennCare in
restitution immediately, undergo one year of unsupervised probation, pay court costs, and
obtain or maintain gainful employment. IG. Ex. 2, at 1.

B. Petitioner was convicted of a criminal offense for purposes of
42 U.S.C. § 1320a-7(a)(1).

Under 42 U.S.C. § 1320a-7(i), an individual is “convicted” of a criminal offense when:
(1) a judgment of conviction has been entered against him or her in a federal, state, or
local court whether an appeal is pending or the record of the conviction is expunged; (2)
there is a finding of guilt by a court; (3) a plea of guilty or no contest is accepted by a
court; or (4) the individual has entered into a first offender program, deferred
adjudication program, or other arrangement where a judgment of conviction is withheld.

The L.G. argues that Petitioner meets this statutory definition for “convicted” under
section 1320a-7(i)(3) and (i)(4). LG. Br. at 4-6. Petitioner’s primary defense to her
exclusion is that she has not been “convicted” of a criminal offense within the meaning of
either section 1320a-7(i)(3) or (i)(4). P. Br. at 2, 4-6. Petitioner further argues that
excluding her would contravene Congressional intent because Petitioner did not admit to
the underlying facts of the charges against her. P. Br. at 3. For the reasons stated below,
each of these arguments is unavailing. Petitioner was “convicted” as that word is defined
in section 1320a-7(i)(3) and (i)(4).

Petitioner acknowledges that “she entered a ‘Best Interest’ or ‘Alford plea,’” but argues
that an Alford plea does not render her “convicted” within the meaning of section

§ 1320a-7(i)(3).? P. Br. at 4. An individual is considered to have been “convicted” when
a plea of guilty has been accepted by a federal, state, or local court. 42 U.S.C. § 1320a-
7(i)(3). That statutory provision is met by an Alford plea. Rudman v. Leavitt,

578 F. Supp. 2d 812, 815 (D. Md. 2008); Kim J. Rayborn, DAB No. 2248, at 5 (2009)
(“an Alford plea is a guilty plea’) (citing North Carolina v. Alford, 400 U.S. 25, 35-38
(1970)). Petitioner concedes that she entered an A/ford plea. P. Br. at 3. The state court
judge accepted Petitioner’s plea. I.G. Ex. 2, at 1. Because Petitioner entered an Alford
plea, which is a guilty plea, and because the state court accepted that plea, Petitioner must
be considered “convicted” within the meaning of section 1320a-7(i)(3).

> Under Tennessee law, a “best interest” plea is an Alford plea, which is a plea of guilty.
VanArsdall v. State, 919 S.W.2d 626, 629-30 (Tenn. Crim. App. 1995).
In addition to Petitioner’s guilty plea itself, the fact that the state court judge deferred the
proceeding against Petitioner pursuant to Tenn. Code Ann. § 40-35-313 (LG. Ex. 2, at 1)
is further evidence that she pled guilty. Petitioner acknowledges that the state court judge
deemed her eligible for a deferred proceeding. P. Br. at 5. In order to qualify for a
deferred proceeding under Tenn. Code Ann. § 40-35-313, an individual must be a
“qualified defendant.” See Tenn. Code Ann. § 40-35-313(A)(1)(a). In order to be a
“qualified defendant,” an individual must “[be] found guilty of or plead[] guilty or nolo
contendere to the offense for which deferral of further proceedings is sought[.]” Tenn.
Code Ann. § 40-35-313(a)(1)(B)(i)(a). Petitioner maintains that there is “no dispute that
[she] did not enter a nolo contendre plea[.]” P. Br. at 4. Therefore, under Tennessee law,
by definition she either pled guilty or was found guilty of an offense that would render
her eligible for a deferred proceeding under Tenn. Code Ann. § 40-35-313. See Gupton
v. Leavitt, 575 F. Supp. 2d 874, 881 (E.D. Tenn. 2008). In either event, she was
“convicted” of a criminal offense within the meaning of section 1320a-7(i)(3).

Despite the clear evidence that Petitioner pled guilty, Petitioner contends that she was not
convicted within the meaning of section 1320a-7(i)(3) because “she did not confirm the
factual basis for the plea and, therefore, cannot be considered to have entered into a guilty
plea for purposes of the statute....” P. Br. at 5. Petitioner further claims that excluding
er would contravene Congress’ intent because Petitioner never admitted criminal
conduct due to her A/ford plea. P. Br. at 3-4.

There is no requirement in section 1320a-7(i)(3) that Petitioner confirm the factual basis
of her plea in order to be considered “convicted.” Nor does Petitioner offer any support
for the proposition that this is a relevant factor for me to consider. All that section 1320a-
7(i)(3) requires for an individual to be considered “convicted” of a criminal offense is
that “‘a plea of guilty or nolo contendere by the individual or entity [must have] been
accepted by a Federal, State, or local court[.]”

Petitioner’s argument concerning Congressional intent also fails because of the basic
principle of statutory interpretation that where the plain language of a statute is
unambiguous, judges should not look to Congressional intent. See Burlington N. R.R.
Co. v. Okla. Tax Comm ’n, 481 U.S. 454, 461 (1987) (holding that where statutory
language is unambiguous it is generally inappropriate to consider legislative history);
Florence Peters, DAB No. 1706 (1999) (“[t]he general rule of statutory construction is
that the plain meaning of the statute should control, and that resort to legislative history is
appropriate only where a statute is ambiguous.”). Petitioner does not argue that any
ambiguity exists in section 1320a-7(i) that would require me to look to Congressional
intent. Instead, she jumps directly to the conclusion that Congress only intended to
exclude individuals who “admitted they engaged in criminal abuse... .” P. Br. at 3
(quoting H.R. Rep. No. 727, 99th Cong., 2d Sess. 75 (1986), (reprinted in 1986

U.S.C.C.A.N. 3607, 3665)). Without any argument as to why I should ignore the plain
language of section 1320a-7(i) and look to Congressional intent, I decline to do so.*

With respect to section 1320a-7(i)(4), Petitioner acknowledges that the state court
deferred the proceeding against her pursuant to Tenn. Code Ann. § 40-35-313, but argues
that she was not “convicted” of a criminal offense within the meaning of section 1320a-
7(i)(4) because she entered into a deferred prosecution, rather than a deferred
adjudication. P. Br. at 5-6 (citing Travers v. Shalala, 20 F.3d 993, 997 (9th Cir. 1994)).
Under section 1320a-7(i)(4), an individual who has entered into a deferred adjudication
or other arrangement or program where judgment of conviction has been withheld is
considered to have been “convicted” of a criminal offense.

Petitioner’s argument that she received a deferred prosecution is one of semantics rather
than substance. The state court judge issued an “Order of Deferral (Judicial Diversion)”
in Petitioner’s case. See LG. Ex. 2, at 1. In deferring Petitioner’s case, the state court
judge used a pre-printed form to accept Petitioner’s guilty plea that references “the
prosecution in th[e] case [being] deferred pursuant to T.C.A. 40-35-313[.]” I.G. Ex. 2, at
1. However, section 40-35-313 authorizes a court to defer “proceedings” against a
qualified defendant, rather than to defer the “prosecution”; the word “prosecution” does
not appear in the statute. Significantly, at least one court has identified a deferred
proceeding under Tenn. Code Ann. § 40-35-313 as a deferred adjudication under section
1320a-7(i)(4), rather than a deferred prosecution. See Gupton, 575 F. Supp. 2d at 881-82.

In addition to the plain text of the state statute, the deferment of a proceeding in this
matter has the attributes of a deferred adjudication and not a deferred prosecution. There
are “two principal characteristics of a deferred prosecution program: the deferral of
initiation of charges and the ability to enter or persist in a plea of not guilty if the
agreement with the prosecutor is voided.” Marc Schneider, D.M.D., DAB Decision No.
2007, at 8 (2007). On the other hand, “in a deferred adjudication a defendant is not free
to set aside his plea or proceed to trial.” Jd.

Petitioner’s deferred proceeding under Tenn. Code Ann. § 40-35-313 has the
characteristics of a deferred adjudication. The initiation of charges against Petitioner was
not withheld because, just as in Schneider, a grand jury indicted Petitioner for a criminal
offense. I.G. Ex. 4, at 1. Petitioner had no right to unilaterally withdraw her plea when

* Even if one were to consider Congressional intent, “[t]he legislative history makes
clear that any admission by an individual that he or she has engaged in criminal abuse of
a federal or state health care system will result in exclusion, whether an actual judgment
of conviction has been entered or there is a conviction by guilty plea, nolo contendere
plea, or participation in some type of deferral program.” Gupton, 575 F. Supp. 2d at 881-
82 (emphasis added). An A/ford plea is a guilty plea and that plea fulfills the requirement
of an admission. See Rudman, 578 F. Supp. 2d at 815.
she knowingly waived her right to trial and to appeal. I.G. Ex. 3. Despite the language
used on the pre-printed Order of Deferral, Petitioner substantively received a deferred
adjudication and, therefore, was “convicted” for purposes of section 1320a-7(i)(4).

C. Petitioner’s conviction requires exclusion under 42 U.S.C. § 1320a-7(a)(1)
because her criminal conduct was related to the delivery of an item or service
of health care.

An individual must be excluded from participation in any federal health care program if
the individual was convicted under federal or state law of a criminal offense related to the
delivery of an item or service under Medicare or a state health care program. 42 U.S.C.

§ 1320a-7(a)(1). Petitioner pled guilty to charges of TennCare fraud in violation of Tenn.
Code Ann. § 71-5-2601. I.G. Exs. 2, at 1; 3, at 1. The term “state health care program”
expressly includes Medicaid. 42 U.S.C. § 1320a-7(h)(1); 42 C.F.R. § 1001.2. TennCare,
Tennessee’s Medicaid program, is therefore a state health care program. See I.G. Ex. 5,
at 2; Gupton, 575 F. Supp. 2d at 877. Further, Petitioner pled guilty to charges of billing
TennCare for services not rendered and for medically unnecessary services. I.G. Exs. 4,
at 1; 5, at 2. The state court also ordered Petitioner to pay restitution to TennCare in the
amount of $24,417. Moreover, Petitioner concedes that her conviction was related to the
delivery of an item or service of health care. P. Br. at 6. Therefore, I conclude that the
record fully supports Petitioner’s mandatory exclusion under 42 U.S.C. § 1320a-7(a)(1).
See Sanford Orloff, R.Ph., DAB CR209 (1992); Merrill D. Van Patten, D.O., DAB
CR206 (1992); Arthur B. Stone, DPM, DAB CR26, at 9 (1989).

D. Petitioner must be excluded for the statutory minimum period of five years
under 42 U.S.C. § 1320a-7(c)(3)(B).

Because there is a basis for Petitioner’s exclusion under 42 U.S.C. § 1320a-7(a)(1),
Petitioner must be excluded for a minimum period of five years and I cannot reduce the
length of exclusion. 42 U.S.C. § 1320a-7(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).

IV. Conclusion

For the foregoing reasons, I affirm the I.G.’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and all other federal health care programs for the
statutory minimum period of five years pursuant to 42 U.S.C. § 1320a-7(a)(1), (c)(3)(B).

/s/
Scott Anderson
Administrative Law Judge

